Citation Nr: 0738670	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  95-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 through June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In a statement of October 2007, the 
veteran appears to be making a claim for service connection 
for chronic obstructive pulmonary disease and atrial 
fibrillation.  These issues have not been addressed by the RO 
and are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a total disability rating based upon 
individual unemployability.  In November 2006, this matter 
was remanded so that the veteran could be afforded a social 
and industrial survey to assist VA in evaluating his current 
social and industrial impairment.  The record shows that he 
was scheduled for an examination, but arrived two hours late 
on the date of examination due to inclement weather and a 
motor vehicle accident on the way.  See veteran's statements 
dated September 2007 and October 2007.  Upon the veteran's 
arrival, he was told that his claims folder had already been 
sent to back to the RO and, therefore, an examination could 
not be conducted.  See September 2007 statement.  In both 
statements, the veteran requested that his examination be 
rescheduled.  It is unclear to the Board why the RO failed to 
reschedule the examination.  Cs The Board ordered a social 
and industrial survey, and no such survey was conducted, and 
the reason is unclear.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a social and 
industrial survey to assist VA in 
evaluating his current social and 
industrial impairment, and in assessing 
his potential for improved social 
functioning and employment. The evaluator 
should offer an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's service-connected disabilities, 
alone, preclude him from securing and 
maintaining substantially gainful 
employment. The evaluator must review the 
claims file, including a copy of this 
remand, and confirm that he or she did so. 
Associate any report obtained with the 
claims file.

2. Readjudicate the veteran's claim in 
light of the additional evidence obtained. 
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



